Exhibit 10.1
CATCHMARK TIMBER TRUST, INC.
AMENDED AND RESTATED INDEPENDENT DIRECTOR COMPENSATION PLAN


ARTICLE 1
PURPOSE


1.1. BACKGROUND. The Plan is considered to be and shall be operated as a subplan
of the Equity Incentive Plan.


1.2. PURPOSE. The purpose of the Plan is to attract, retain and compensate
highly-qualified individuals who are not employees of the Company or any of its
Affiliates for service as members of the Board by providing them with
competitive compensation and a direct or indirect ownership interest in the
Stock of the Company. The Company intends that the Plan will benefit the Company
and its stockholders by allowing Independent Directors to have a personal
financial stake in the Company through a direct or indirect ownership interest
in the Stock and will closely associate the interests of Independent Directors
with that of the Company’s stockholders.


1.3. ELIGIBILITY. Independent Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.


ARTICLE 2
DEFINITIONS


2.1. DEFINITIONS. Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in the Equity Incentive Plan. Unless the
context clearly indicates otherwise, the following terms shall have the
following meanings:



(a)
“Annual Meeting” means the Company’s annual general meeting of its stockholders
to elect members of the Board and transact such other business as may be
determined by the Company.
(b)
“Annual Stock Retainer” means with respect to each Independent Director for each
Plan Year, the dollar value to be delivered in the form of annual Equity Awards
under the Plan, as established from time to time by the Board and set forth in
Schedule I hereto.
(c)“Base Cash Retainer” means the annual cash retainer (excluding any
Supplemental Cash Retainer and expenses) payable by the Company to an
Independent Director pursuant to Section 5.1 hereof for service as a director of
the Company, as established from time to time by the Board and set forth in
Schedule I hereto. (d) “Board” means the Board of Directors of the Company.
(e)“Charter” means the articles of incorporation of the Company, as such
articles of incorporation may be amended from time to time. (f)“Company” means
CatchMark Timber Trust, Inc., a Maryland corporation, or any successor
corporation.




--------------------------------------------------------------------------------

Exhibit 10.1

(g)“Effective Date” of the Plan means April 28, 2020. (h)“Eligible Participant”
means any person who is an Independent Director on the Effective Date or becomes
an Independent Director while this Plan is in effect. (i)“Equity Award” means
stock options, stock awards, restricted stock, restricted stock units, stock
appreciation rights, LTIP Units or other awards based on or derived from the
Stock which are authorized under the Equity Incentive Plan for award to
Independent Directors.

(j)“Equity Incentive Plan” means the CatchMark Timber Trust, Inc. 2017 Incentive
Plan, and any subsequent equity compensation plan approved by the stockholders
and designated by the Board as the Equity Incentive Plan for purposes of this
Plan. (k)“Independent Director” has the meaning given such term in the Charter.
(l)“LTIP Units” have the meaning given such term in the LTI Program Plan.(m)“LTI
Program Plan” means the CatchMark Timber Trust, Inc. LTI Program
Plan.(n)“Non-Executive Chair” means the Independent Director who has been
designated by the Board as the Non-Executive Chair under the Company’s Bylaws.
(o)“Plan” means this CatchMark Timber Trust, Inc. Amended and Restated
Independent Director Compensation Plan, as amended from time to time. (p)“Plan
Year(s)” means the calendar year, which, for purposes of the Plan, is the period
for which annual retainers are earned. (q)“Stock” means the Class A common
stock, par value $0.01 per share, of the Company. (r)“Supplemental Cash
Retainer” means the supplemental annual cash retainer (excluding Base Cash
Retainer and expenses) payable by the Company to an Independent Director
pursuant to Section 5.2 hereof for service as Non-Executive Chair or chair of a
committee of the Board, as established from time to time by the Board and set
forth in Schedule I hereto.



ARTICLE 3
ADMINISTRATION


3.1. ADMINISTRATION. The Plan shall be administered by the Board. Subject to the
provisions of the Plan, the Board shall be authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan. The Board’s interpretation of the Plan, and all actions taken and
determinations made by the Board pursuant to the powers vested in it hereunder,
shall be conclusive and binding upon all parties concerned including the
Company, its stockholders and persons granted awards under the Plan. The Board
may appoint a plan administrator to carry out the ministerial functions of the
Plan, but the administrator shall have no other authority or powers of the
Board.





--------------------------------------------------------------------------------

Exhibit 10.1
3.2. RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan. This
limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s Charter
or otherwise.


3.3. INDEMNIFICATION. Each person who is or has been a member of the Board or
who otherwise participates in the administration or operation of this Plan shall
be indemnified by the Company against, and held harmless from, any loss, cost,
liability or expense that may be imposed upon or incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding in which
such person may be involved by reason of any action taken or failure to act
under the Plan and shall be fully reimbursed by the Company for any and all
amounts paid by such person in satisfaction of judgment against him or her in
any such action, suit or proceeding, provided he or she will give the Company an
opportunity, by written notice to the Board, to defend the same at the Company’s
own expense before he or she undertakes to defend it on his or her own behalf.
This right of indemnification shall not be exclusive of any other rights of
indemnification to which any such person may be entitled under the Company’s
Charter, bylaws, contract or Maryland law.


ARTICLE 4
SHARES


4.1. SOURCE OF SHARES FOR THE PLAN. The shares of Stock and/or Equity Awards
that may be issued pursuant to the Plan shall be issued under the Equity
Incentive Plan, subject to all of the terms and conditions of the Equity
Incentive Plan. The terms contained in the Equity Incentive Plan are
incorporated into and made a part of this Plan with respect to Equity Awards
granted pursuant hereto, and any such awards shall be governed by and construed
in accordance with the Equity Incentive Plan. In the event of any actual or
alleged conflict between the provisions of the Equity Incentive Plan and the
provisions of this Plan, the provisions of the Equity Incentive Plan shall be
controlling and determinative. This Plan does not constitute a separate source
of shares for the grant of the Equity Awards described herein.


ARTICLE 5
CASH COMPENSATION


5.1. BASE CASH RETAINER. Each Eligible Participant shall be paid a Base Cash
Retainer for service as a director during each Plan Year, payable in such form
as shall be elected by the Eligible Participant in accordance with Section 7.1.
The amount of the Base Cash Retainer shall be established from time to time by
the Board. The amount of the Base Cash Retainer is set forth in Schedule I, as
amended from time to time by the Board. The Base Cash Retainer shall be payable
in approximately equal quarterly installments in advance. Each person who first
becomes an Eligible Participant on a date other than the beginning of a Plan
Year shall be paid a pro rata amount of the Base Cash Retainer for that Plan
Year to reflect the actual number of days served in the Plan Year.


5.2. SUPPLEMENTAL CASH RETAINER. The Non-Executive Chair and the chairs of each
committee of the Board may be paid a Supplemental Cash Retainer during a Plan
Year, payable at the same times as installments of the Base Cash Retainer are
paid and in such form as shall be elected by the Eligible Participant in
accordance with Section 7.2. The amount of the Supplemental Cash Retainers shall
be established from time to time by the Board, and shall be set forth in
Schedule I, as amended from time to time by the Board. The Supplemental Cash
Retainer shall be payable in approximately equal quarterly installments in
advance. A pro rata Supplemental Cash Retainer will be paid to any Eligible
Participant



--------------------------------------------------------------------------------

Exhibit 10.1
who is elected by the Board to a position eligible for a Supplemental Cash
Retainer on a date other than the beginning of a Plan Year, to reflect the
actual number of days served in such eligible capacity during the Plan Year.


5.3. EXPENSE REIMBURSEMENT. All Eligible Participants shall be reimbursed for
reasonable travel expenses in connection with attendance at meetings of the
Board and its committees, or other Company functions at which the Chief
Executive Officer or the Non-Executive Chair requests the director to
participate. Notwithstanding the foregoing, the Company’s reimbursement
obligations pursuant to this Section 5.3 shall be limited to expenses incurred
while the Independent Director serves on the Board in the capacity as an
Independent Director. Such payments will be made within thirty (30) days after
delivery of the Independent Director’s written requests for payment, accompanied
by such evidence of expenses incurred as the Company may reasonably require, but
in no event later than the December 31 following the year in which the expense
was incurred. The amount reimbursable in any one tax year shall not affect the
amount reimbursable in any other tax year. Independent Directors’ right to
reimbursement pursuant to this Section 5.3 shall not be subject to liquidation
or exchange for another benefit.


ARTICLE 6
EQUITY COMPENSATION


6.1. INITIAL STOCK GRANT. Subject to share availability under the Equity
Incentive Plan, each person who first becomes an Eligible Participant on a date
other than the date of an Annual Meeting shall receive, on the date that he or
she is appointed to the Board (the “Initial Stock Grant Date”) an initial grant
of shares of Restricted Stock (the “Initial Stock Grant”). The number of shares
of Restricted Stock in the Initial Stock Grant shall be determined by (A)
prorating the Annual Stock Retainer as in effect for that Plan Year based on the
number of calendar days between the date that Eligible Participant is appointed
to the Board and the next scheduled Annual Meeting (the “Prorated Stock
Retainer”), (B) dividing the Prorated Stock Retainer by the Fair Market Value of
the Stock on the Initial Stock Grant Date, and (C) rounding to the nearest whole
number.


6.2. ANNUAL STOCK GRANT.


(a).  Subject to share availability under the Equity Incentive Plan, on the
first business day immediately following the date on which the Company holds its
Annual Meeting (the “Annual Stock Grant Date”), each Eligible Participant in
service on such date shall receive an annual stock grant (the “Annual Stock
Grant”). The Eligible Participant shall elect to receive his or her Annual Stock
Grant in the form of Restricted Stock or LTIP Units.


(i) If so elected, the number of shares of Restricted Stock in the Annual Stock
Grant shall be determined by (A) dividing the Annual Stock Retainer as in effect
for that Plan Year by the Fair Market Value of the Stock on the Annual Stock
Grant Date, and (B) rounding to the nearest whole number.


(ii) If so elected, the number of LTIP Units in the Annual Stock Grant shall be
determined by (A) dividing the Annual Stock Retainer as in effect for that Plan
Year by the Fair Market Value of the Stock on the Annual Stock Grant Date, and
(B) rounding to the nearest whole number.


(b).  Each Eligible Participant shall elect the form of his or her Annual Stock
Grant for a Plan Year by delivering a valid Election Form to the Secretary of
the Company prior to the Annual Stock Grant Date. The Election Form signed by
the Eligible Participant will be irrevocable for the next upcoming Annual Stock
Grant. However, prior to an Annual Stock Grant Date, an Eligible Participant



--------------------------------------------------------------------------------

Exhibit 10.1
may change his or her election by executing and delivering a new Election Form.
If an Eligible Participant fails to deliver a new Election Form prior to the
Annual Stock Grant Date, his or her Election Form in effect for the previous
Annual Stock Grant shall continue in effect for the next Annual Stock Grant.


(c).  Subject to share availability under Section 5.1, Section 5.5 and, as it
pertains to the five percent (5%) pool of shares that may be awarded without the
minimum vesting requirements contained therein, Section 14.6 of the Equity
Incentive Plan, if a Covered Director’s last day of service as a director is
prior to the Annual Stock Grant Date in any Plan Year, then such Eligible
Participant shall receive a grant of fully-vested shares of Stock (the “Final
Stock Grant”) on the day of such Eligible Participant’s last day of service (the
“Final Stock Grant Date”). The number of shares of Stock in the Final Stock
Grant shall be determined by (A) dividing seventy thousand dollars ($70,000) by
the Fair Market Value of the Stock on the Final Stock Grant Date, and (B)
rounding to the nearest whole number. For purposes of this Section 6.2(c), a
“Covered Director” means any Non-Employee Director who was an Eligible
Participant on April 11, 2019.


6.3. VESTING. Unless and until provided otherwise by the Board, (i) the Initial
Stock Grant granted pursuant to Section 6.1 hereof shall become vested and
non-forfeitable as to one hundred percent (100%) of the award on the first
anniversary of the Initial Stock Grant Date, subject to the Independent
Director’s Continuous Service on such date; and (ii) the Annual Stock Grant
granted pursuant to Section 6.2 hereof shall become vested and non-forfeitable
as to one hundred percent (100%) of the award on the date of the Annual Meeting
that occurs in the immediately following year, subject to the Independent
Director’s Continuous Service on such date; provided that to the extent the
Annual Stock Grant vests as of a date that is earlier than two weeks prior to
the anniversary date of the immediately preceding year’s Annual Meeting, such
award shall count against the five percent (5%) exception limit set forth in
Section 14.6 of the Equity Incentive Plan. Notwithstanding the foregoing, the
Initial Stock Grant and the Annual Stock Grant shall become fully vested on the
earlier occurrence of the termination of the Independent Director’s service as a
director of the Company due to his or her death or Disability. If the
Independent Director’s service as a director of the Company terminates other
than as described in the foregoing sentence, then the Independent Director shall
forfeit all of his or her right, title and interest in and to any unvested
portion of the Initial Stock Grant and/or the Annual Stock Grant as of the date
of such termination from the Board and such award(s) shall be reconveyed to the
Company without further consideration or any act or action by the Independent
Director.


6.4. Other Plan Conditions. To the extent not specified herein, the Initial
Stock Grants and Annual Stock Grants shall be subject to the terms and
conditions of the Equity Incentive Plan.


6.5. ADJUSTMENTS. For the avoidance of doubt, the adjustment provisions of the
Equity Incentive Plan (along with all of the other provisions of the Equity
Incentive Plan) shall apply with respect to all Equity Awards granted pursuant
to this Plan.


6.6. AWARD CERTIFICATES. All Equity Awards granted pursuant to this Article 6
shall be evidenced by a written award certificate, which shall include such
provisions, not inconsistent with the Plan or the Equity Incentive Plan, as may
be specified by the Board.


ARTICLE 7
ALTERNATIVE FORM OF PAYMENT FOR RETAINERS


7.1. PAYMENT OF BASE CASH RETAINER. At the election of each Eligible
Participant, the Base Cash Retainer for a given Plan Year shall be either (i)
payable in cash, or (ii) subject to share



--------------------------------------------------------------------------------

Exhibit 10.1
availability under the Equity Incentive Plan, payable by a grant on the same day
that the Base Cash Retainer, if payable in cash, would be paid (the “Base Cash
Retainer Stock Grant Date”) of a number of shares of Stock determined by (A)
dividing the Base Cash Retainer as in effect for that Plan Year, by the Fair
Market Value of the Stock on the Base Cash Retainer Stock Grant Date, and (B)
rounding to the nearest whole number. Any shares of Stock granted under the Plan
as the Base Cash Retainer under clause (ii) above will be 100% vested and
nonforfeitable as of the Base Cash Retainer Stock Grant Date, and the Eligible
Participant receiving such shares (or his or her custodian, if any) will have
immediate rights of ownership in the shares, including the right to vote the
shares and the right to receive dividends or other distributions thereon.


7.2. PAYMENT OF SUPPLEMENTAL CASH RETAINER. At the election of each Eligible
Participant, the Supplemental Cash Retainer for a given Plan Year shall be
either (i) payable in cash, or (ii) subject to share availability under the
Equity Incentive Plan, payable by a grant on the same day that the Supplemental
Cash Retainer, if payable in cash, would be paid (the “Supplemental Cash
Retainer Stock Grant Date”) of a number of shares of Stock determined by (A)
dividing the Supplemental Cash Retainer as in effect for that Plan Year, by the
Fair Market Value of the Stock on the Supplemental Cash Retainer Stock Grant
Date, and (B) rounding to the nearest whole number. Any shares of Stock granted
under the Plan as the Base Cash Retainer under clause (ii) above will be 100%
vested and nonforfeitable as of the Supplemental Cash Retainer Stock Grant Date,
and the Eligible Participant receiving such shares (or his or her custodian, if
any) will have immediate rights of ownership in the shares, including the right
to vote the shares and the right to receive dividends or other distributions
thereon.


7.3. TIMING AND MANNER OF PAYMENT ELECTION. Each Eligible Participant shall
elect the form of payment desired for his or her Base Cash Retainer and/or
Supplemental Cash Retainer for a Plan Year by delivering a valid Election Form
to the Secretary of the Company prior to the beginning of such Plan Year, which
will be effective as of the first day of the Plan Year beginning after the
Secretary receives the Eligible Participant’s Election Form. The Election Form
signed by the Eligible Participant prior to the Plan Year will be irrevocable
for the coming Plan Year. However, prior to the commencement of the following
Plan Year, an Eligible Participant may change his or her election for future
Plan Years by executing and delivering a new Election Form. If an Eligible
Participant fails to deliver a new Election Form prior to the commencement of
the new Plan Year, his or her Election Form in effect during the previous Plan
Year shall continue in effect during the new Plan Year. If no Election Form is
filed or effective, the Base Cash Retainer and/or Supplemental Cash Retainer
will be paid in cash.


ARTICLE 8
AMENDMENT, MODIFICATION AND TERMINATION


8.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board may terminate or suspend
the Plan at any time, without stockholder approval. The Board may amend the Plan
at any time and for any reason without stockholder approval; provided, however,
that the Board may condition any amendment on the approval of stockholders of
the Company if such approval is necessary or deemed advisable with respect to
tax, securities or other applicable laws, policies or regulations. No
termination, modification or amendment of the Plan may, without the consent of
an Independent Director, adversely affect an Independent Director’s rights under
an award granted prior thereto.


ARTICLE 9
GENERAL PROVISIONS


9.1. DURATION OF THE PLAN. The Plan shall remain in effect until terminated by
the Board or the earlier termination or expiration of the Equity Incentive Plan,
including any successor plans.



--------------------------------------------------------------------------------

Exhibit 10.1


9.2. EXPENSES OF THE PLAN. The expenses of administering the Plan shall be borne
by the Company.






The foregoing is hereby acknowledged as being the CatchMark Timber Trust, Inc.
Amended and Restated Independent Director Compensation Plan, adopted by the
Board on October 24, 2013, and amended and restated by the Board on February 10,
2014, July 30, 2015, April 11, 2019 and April 28, 2020.
CATCHMARK TIMBER TRUST, INC.
By:
/s/ Brian M. Davis
Its:
President and Chief Executive Officer






--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE I
DIRECTOR COMPENSATION SCHEDULE




The following shall remain in effect until changed by the Board:
Base Cash Retainer
All Independent Directors (other than a member of the Audit Committee)
$50,000
Members of the Audit Committee
$56,000
Annual Stock Retainer (FMV) (1)
All Independent Directors
$70,000
Supplemental Cash Retainers(2)
Non-Executive Chair
$50,000
Audit Committee Chair
$12,500
Compensation Committee Chair
$10,000
Nominating and Corporate Governance Committee Chair
$10,000
Finance and Investment Committee Chair
$10,000



Independent Directors will not receive any fees for attendance at meetings of
the Board of Directors or committees thereof.


(1) Effective for the service year ending at the 2019 annual meeting.


(2) Effective August 2, 2018.





